 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConsolidated Freightways Corporation of Delawareand Teamsters Local Union No. 579, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Cases 30-CA-8929 and 30-CA-92183 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 10 November 1986 Administrative LawJudge Wallace H. Nations issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, to modify the remedy,2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Consolidat-ed Freightways Corporation of Delaware, Janes-ville, Wisconsin, its officers, agents, successors, andassigns, shall take the action set forth in the Order.In adopting the finding of the judge regarding the temporary natureof the position filled by Jensen we note specifically that the Respondenthad three positions when Tollefson took maternity leave: terminal manag-er, dispatcher/foreman, and part-time billing clerk. Jensen replaced Tol-lefson as the part-time billing clerkThat Jensen was hired as a temporary replacement for Tollefsonevinced by the notations on the request submitted by the terminal manag-er for a replacement for Tollefson and the authorization to hire. Howev-er, when the terminal manager took a week off, the office was againshorthanded At the request of the Respondent, Tollefson returned earlyfrom maternity leave. When the terminal manager returned, he felt thatan additional employee was needed and, contrary to his instructions, re-tained Jensen. When this action was brought to the attention of highermanagement, the terminal manager was reminded that Jensen was hiredtemporarily to replace Tollefson and that she would have to be released.Based on the foregoing we agree with the judge that Jensen's positionwith the Respondent was temporary.We also note that no exception was taken to the finding of a violationof Sec. 8(a)(3) of the Act in the discharge of Jensen2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S.0 • 6621Paul Bosanac, Esq., for the General Counsel.John M. Loomis, Esq., of Milwaukee, Wisconsin, for theRespondent.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.On 10 September 19851 Teamsters Local Union No. 579,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (the Union) filed an unfair labor practice chargeagainst Consolidated Freightways Corporation of Dela-ware (Respondent). On 24 October the Regional Direc-tor for Region 30 issued a complaint and notice of hear-ing alleging violations of Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act. A hearing was heldbefore me on 18 December 1985 and briefs were submit-ted by the parties.On 23 June 1986 the Regional Director for Region 30issued a complaint and notice of hearing in Case 30-CA-9218 involving the same parties as in Case 30-CA-8929.In addition to the allegations of the complaint in Case30-CA-8929, the new complaint alleges additional viola-tions of Section 8(a)(1) and (3) of the Act by Respond-ent. Concurrently, with the issuance of the new com-plaint, the General Counsel filed a motion to reopen therecord in Case 30-CA-8929 and consolidate it with Case30-CA-9218. After issuing a Notice to Show Cause andconsidering the matter and the responses to the notice, Igranted the motion of the General Counsel and reopenedthe record in Case 30-CA-8929 and consolidated thatcase with Case 30-CA-9218. Further hearing in thesematters was held in Janesville, Wisconsin, on 4 Septem-ber 1986. At the request of the parties, additional briefswere submitted.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with an officeand place of business in Milton, Wisconsin, has been andis engaged in operating a truck terminal providing truck-ing and warehousing services. Respondent admits the ju-risdictional allegations of the complaint, and I find thatRespondent is now, and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAll parties admit that the Union is now, and at alltimes material has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe alleged unfair labor practices in this proceedingare substantially related and will be discussed below. Ba-sically, the issues presented by the facts and pleadings inthis case are:(1) Whether Respondent violated Section 8(a)(1) of theAct by stating, in the context of union activities, thatGeorgieann Jensen's job would have to be eliminated.All dates are in 1985 unless otherwise indicated284 NLRB No. 13 CONSOLIDATED FREIGHTWAYS CORP.91(2)Whether Respondent violated Section 8(a)(1) and(3) by terminating Georgieann Jensen on 9 September.(3)Whether Respondent violated Section 8(a)(1) and(3) by hiring Jack Ziebarth rather than recalling to workGeorgiann Jensen on 14 January 1986.(4)Whether Respondent violated Section 8(a)(1) and(3) of the Act by failing to recall Georgieann Jensen onor about 28 July 1986, when the employment of JackZiebarth ended through his resignation and his positionwas offered to Kristy Tollefson.(5)Whether Respondent violated Section 8(a)(1) of theAct by reducing th hours of work of Kristy Tollefsonabout 14 February 1986 and further, by issuing writtenwarnings to Tollefson in June 1986.(6)Whether Respondent violated Section 8(a)(1) and(5) by withdrawing recognition from the Union on 30August as the exclusive representative of its clerical em-ployees.(7)Whether Respondent has violated Section 8(a)(1)and (5) by its continued refusal to recognize the Union asthe exclusive representative of its clerical employees.A. BackgroundRespondent is one of the largest trucking companies inthe United States, employing approximately 13,000 em-ployees, 70 percent of whom are drivers. It has dividedits nationwide operation into several areas, one of whichis the central area, within which there are several divi-sions, including the Wisconsin Division that employs ap-proximately 600 employees at 16 terminal locationsthroughout the State of Wisconsin. The area vice presi-dent is John Campbell and the area personnel manager isJim Biller. Robert Donahue is the division manager forthe Wisconsin Division and is responsible for the 16company terminals in Wisconsin It is Respondent'spolicy that only Charlie Schmalz, Respondent's centralarea labor relations manager, can take binding actionswith regard to recognition or other labor relations mat-ters.Respondent has operated a terminal in Janesville, Wis-consin, since 1981. Prior to 1981, the Janesville workwas performed by Respondent's Madison, Wisconsin,and Rockford, Illinois terminal operations. Respondentmaintains an eight-door terminal facility at Janesville, thehome-base for eight drivers represented by the localunion.Within Respondent's organizational structure, Janes-ville is classified as a "grade 5" terminal, as are the Wis-consin terminals located in Racine, Slinger, Sheboygan,Madison, and Green Bay. The Janesville terminal has anoffice staff, including managerial, supervisory, and cleri-cal employees.The Janesville terminal staff has undergone a numberof changes, due in part to an austerity program imple-mented by Respondent during 1985 because of decliningbusiness in the first half of the year. In January 1984 theoffice was staffed by Joe Deschepper, terminal manager;Joe Sesek, account manager; and Kristy Fritzke, officeclerical. A short time thereafter, billing functions previ-ously performed in Peru, Illinois, were transferred toJanesville. Kristy Tollefson was hired in March 1984 as apart-time billing clerk to post the bills on the terminal'scomputer.Fritzke was responsible for assisting in dispatch oper-ations, posting bills, manifesting, t-conning, and ensuringthat shipments were delivered properly. In February1985 Fritzke resigned and, shortly thereafter, Steve An-akler was hired as a salaried dispatcher/foreman, per-forming many of the work duties performed previouslyby Fritzke.Respondent, as part of its austerity program, instituteda number of personnel changes affecting the Janesvilleterminal in June. Specifically, in mid-June, Joe Sesek wasoffered the position of terminal manager in LaCrosse,Wisconsin, and Joe Deschepper was down classifiedfrom his position of terminal manager in Madison, wastransferred from Janesville to Madison. At this sametime, Tollefson took maternity leave.On assuming his duties in Janesville, Scharping re-quested that Pat Sugden, a part-time billing clerk inMadison, perform the billing work in Janesville andSugden then transferred to Janesville. Scharping workedonly 2 weeks in Janesville when he left Respondent's em-ployment. Sesek, who was designated to work in La-Crosse, had not left Janesville as the terminal managerand Sesek agreed. At the time Sesek assumed the termi-nal manager's position, the Janesville office was staffedby Deschepper and Sugden. At the end of July, Sugdenresigned his employment at Janesville because of insuffi-cient pay to cover the additional cost of commutingfrom Madison. On Monday, 29 July, following Sugden'sdeparture, Georgieann Jensen began work in the Janes-ville office. Jensen was primarily assigned billing duties,although she performed some other clerical tasks.Sesek was absent from work the week of 5 August toattend his father's funeral. During Sesek's absence, Des-chepper telephoned Tollefson to inform her of Sesek'sfather's death and during the conversation asked Tollef-son to return to work because the office was hectic. Tol-lefson returned to work the same day. Jensen continuedto perform billing work and Tollefson processed claimsat the telephone, and handled O.S.D. paperwork. DuringAugust, Tollefson reported to work at 1 p.m. andworked to approximately 7 p.m. and Jensen worked fromapproximately 5 to 10 p.m.On the afternoon of 29 August, Harley French, aLocal 579 organizer and business agent, and Local 579President Marvin Lewis went to see Sesek at the Janes-ville terminal. French handed Sesek a letter stating thatRespondent recognized Local 579 as its exclusive bar-gaining representative for the Janesville office employ-ees. Sesek signed the letter and Lewis witnessed it withhis signature. French then asked Sesek if he wanted tosee the authorization cards. French then showed Sesektwo authorization cards signed by Tollefson and Jensen.On examining the cards, Sesek asked French why he hadnot been shown the cards before he was presented withthe letter. French replied that the letter was clear. Sesekthen asked if he could photocopy the recognition letterand French handed it to Sesek who copied and returnedit to French. The two union representatives then left. 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSesek immediately telephoned Donahue and reportedthat he had just signed a letter recognizing the Union asthe bargaining agent for the office employees. On 4 Sep-tember Sesek sent Lewis a letter stating he lacked au-thority to recognize the Union. Five days later, Jensenwas terminated.B. Jensen 's. Employment, Union Involvement, andTerminationThe background facts stated above are virtually undis-puted. Questions however, arise with respect to thenature of Sugden's employment and its duration, and thesame with Jensen's employment and the permanency ofthe position filled by Jensen. As Jensen was hired as areplacement for Sugden, the nature of Sugden's employ-ment is significant.Sugden presented evidence that Scharping asked himto stay permanently. Sugden also testified that Sesek re-quested him to continue his employment indefinitely. Onthe other hand, Sesek testified that he did not have a talkwith Sugden about his position when he took over theterminal manager's position, but also stated that he hadnever told Sugden he could only work until Tollefsonreturned from maternity leave. Respondent contends thatSugden was employed in Janesville only as a temporaryreplacement for Kristy Tollefson while she was on ma-ternity leave, Respondent's Exhibits 1 and 2, which arepersonnel forms relating to Sugden, reflect that Sugdenwas being transferred to Janesville as a "supplemental re-placement for Knsty Tollefson" and also that he wasbeing "transferred from Madison to assist at Janesvilleduring the absence of existing clerk K. Tollefson who ison maternity leave."As will be shown to be the case also with Jensen, thepaperwork describing the duration of employment forthe Sugden/Jensen position varies significantly fromwhat was told to the two employees. As the GeneralCounsel argues on brief, if, as Respondent maintains,Sugden was only a temporary replacement for Tollefson,why was he not offered his previous Madison billingclerk job at the end of July when he indicated that hewas having financial difficulties commuting to Janesville?Sugden had only worked a little more than a month inJanesville and there should have been no difficulty in re-suming his previous Madison duties, unless his Madisonjob was filled. Sugden testified he saw a female billingclerk replacement in Madison. Respondent suggestedthat the woman performing billing work in Madison hadbeen hired before Sugden began his Madison employ-ment and was a regular assigned employee. On the otherhand as pointed out by the General Counsel, if thewoman was not a replacement for Sugden, there shouldhave been enough work for him to return to Madison, asthere had been enough work between January and Junewhen Sugden worked at the Madison terminal. The Gen-eral Counsel argues that the only reasonable conclusionto draw is that Sugden, after working a short time inJanesville, was considered to be permanently assignedthere. For the reasons argued ' by the General Counsel,and based on the testimony of Sugden and Sesek, I agreewith the General Counsel's contention and find thatSugden was intended to be a permanent part-time em-ployee by the terminal managers, Scharping and Sesek.This finding is further supported by the timing of Jen-sen's hiring and Tollefson's return and Sugden's last dayof work. Sugden resigned on 26 July, Jensen was hiredon 29 July; and Tollefson returned to work on 5 August.Tollefson was scheduled to return to work about 19August. Even assuming that Tollefson could not have re-turned as early as she did and would have been out until19 August, it would have been simply obvious for Re-spondent to have encouraged Sugden to stay on for theadditional 2 to 3 weeks than to hire a totally new em-ployee who was unfamiliar in the position. Moreover,Sugden had requested to stay on but also with a raisethat would have made the commute from Madison toJanesville financially feasible for him. Again, to paySugden a small amount more for 3 weeks would havemade far more sense than to hire a new untrained em-ployee, if that employee were only to hold the part-timeposition until Tollefson's return.As noted, Sugden's last day of work was to be 26 July.Sesek initially contacted his superior, Donahue, by tele-phone and during the conversation was told he couldonly hire someone temporarily until Tollefson returnedfrom maternity leave. During the conversation Donahuetold Sesek to attempt to obtain assistance through tempo-rary employment agencies such as "Kelly Girl," Sesekinformed Donahue that such temporary agencies werenot available in Janesville and Donahue orally authorizedSesek to hire a temporary part-time person. Due to Re-spondent's austerity program, Sesek was required to pro-vide written justification for replacing Sugden. Respond-ent's Exhibits 3 and 4 constitute the paperwork justifica-tion for the hiring of Jensen. Respondent's Exhibit 3,dated 25 July, is a letter from Donahue to his superiorand is entitled, "Request For New Hire•Replacement atJanesville." After acknowledging the attached justifica-tion submitted by Sesek for the new hire, the requeststates: "I concur with Mr. Sesek's need for a part-timeclerk and would appreciate review and approval of theattached request." The handwriting on this request,relied on in part by Respondent on brief, was excludedby me as hearsay.Respondent's Exhibit 4 is a memorandum from JimBiller, to Bob Donahue dated 1 August, relating to thesame subject, Respondent's Exhibit 4 states in substantivepart: "Your request replaces supplemental clerical posi-tion at Janesville caused by the resignation of PatSugden has been reviewed and approved. However, thereplacement is effective until the billing clerk returnsfrom maternity leave."Neither Sesek's request, nor Donahue's 25 July lettermakes reference to the replacement position being limit-ed in duration to Tollefson's maternity leave. The Gener-al Counsel notes that the difference in titles given to theposition sought and that held by Tollefson also indicatesthat Sesek, at least, was seeking a permanent part-timeperson in addition to Tollefson. I agree with the GeneralCounsel's contention and find further support for this po-sition in what was told to Jensen at the time of herhiring. CONSOLIDATED FREIGHTWAYS CORP.93,Sesek interviewed Jensen on 27 July, the Saturdayafter Sugden quit. Sesek testified he told Jensen at thattime her position would last only until Tollefson re-turned from maternity leave. Jensen denied she was toldher job was temporary. According to Jensen, Sesek saidboth women' would work at night once Tollefson re-turned from maternity leave. In July, Tollefson was alsotold by Sesek there would be two part-timers, one to bestrictly billing. Tollefson's July conversation with Sesekwas not denied or contradicted. Based on the demeanorof the witnesses and on all the other evidence of record,I credit Jensen's version of her interview with Sesek anddo not credit Sesek's version. I also credit Tollefson'sversion. In further support of this position, the GeneralCounsel argues that Jensen would not have accepted apart-time job of approximately 3 weeks' duration as herfull-time job was in jeopardy because of a rumored moveof that employer to the South. She testified that she wasseeking a job that held out the possibility of continuedfuture employment.Respondent notes that the 1 August written authoriza-tion for the hiring of Jensen (R. Exh. 4) was transmittedto Respondent's Milwaukee terminal and received thereon 5 August. A copy of the authorization was then trans-ferred to the Janesville office, received sometime be-tween 5 and 10 August. However, on 5 August, Seseklearned of his father's death in Minnesota and left imme-diately to make arrangements for the funeral. He wasaway from the Janesville terminal for a week. The writ-ten authorization was received at the Janesville whileSesek was away and Joe Deschepper filed it away with-out Sesek seeing it.As noted above, Tollefson was requested to return towork early by Deschepper and did so on 5 August. Tol-lefson and Jensen then worked side by side.If, as stated by Sesek, Jensen was only to work untilTollefson's return from maternity leave, Jensen shouldhave been let go either on 5 August or, at the latest, onSesek's return from his father's funeral the followingweek. Although Deschepper may have filed away com-pany correspondence indicating Jensen's position was au-thorized only until Tollefson's return, Sesek testified hehad hired Jensen on that basis and would have known ofthe need to release her on Tollefson's return.I find from the evidence set out above that Sesek ledJensen to believe that she was being hired as a perma-nent part-time employee and intended to retain Jensen inthis capacity for as long as he could. I also find thatSesek's superiors had authorized only a temporary part-time employee to replace Tollefson during her maternityleave because of Respondent's ongoing austerity pro-gram. Apparently both Sesek and his predecessor as ter-minal managers saw a need for two part-time clericalemployees and presumably hoped that upper manage-ment would change its position on the number of suchpositions that the Janesville terminal would be author-ized or hoped that they could keep the position filled bySugden and then Jensen for a substantial period of time,beyond Tollefson's return. As Jensen was still employedafter Tollefson's return without anything being saidabout her termination date and without upper manage-ment discovering her continued employment (until theunion recognition) I find that Sesek could have contin-ued her employment for an indefinite period of time.Sesek testified, on cross-examination, that Jensen's jobwas not eliminated because there was no work for her todo but because of the documentation not authorizing herposition, beyond Tollefson's return.Donahue, who was aware of the documentation limit-ing Jensen's employment, admittedly told Deschepper,"Keep them both employed that week," while Sesek wasaway at the funeral. Donahue's admission demonstratesthat the documentation was not an absolute restrictionon Jensen's tenure, or else Donahue would have no au-thority to countermand its clear terms without seekinghigher authority. Second, if Donahue had instructedDeschepper to keep both women for only a week, itwould have been Deschepper's responsibility to ensureher termination. Deschepper did not terminate Jensen,did not pass the word to Sesek, and did not testify. Onewould assume that Donahue, aware that both womenwere employed contrary to the terms of the documenta-tion, would have made a followup check, but either didnot or if he did not act upon finding that both womenwere still employed.In the latter part of August, Jensen and Tollefsonsigned authorization cards on behalf of the Union. Asnoted earlier, union officials took the cards and a letterstating that Respondent recognized the Union as the bar-gaining agent for the clerical employees to Sesek on 29August. After signing the recognition letter and seeingthe authorization cards, Sesek called his superior, Dona-hue, to notify him of his actions.Donahue did not direct Sesek to immediately termi-nate Jensen in their 29 August conversation. Donahuetestified that he authorized Sesek to keep Jensen 1 moreweek, demonstrating the flexibility Donahue had in re-taining Jensen for a period time beyond Tollefson'sreturn.I find that the General Counsel has established thatRespondent terminated Jensen at the time it did becauseof her union activity. The timing of her dischargecoming as it did immediately after Sesek notified Dona-hue of the authorization cards and his extending recogni-tion to the Union is conclusive._ Two other factors support the General Counsel's posi-tion. The first is Sesek's statement to Tollefson to theeffect that Jensen would lose her job because she hadsigned a union authorization card, discussed later in thisdecision, and the second is Respondent's withdrawal ofrecognition from the Union even though it recognizedone person unionized clerical units at other terminals.I find that the General Counsel has established a primafacie case that the timing of the discharge of Jensen wasmotivated by her union activity and Respondent's reluc-tance to recognize the Union as the bargaining represent-ative of a clerical unit at the Janesville terminal.Respondent has offered no convincing evidence ofwhy it would have terminated Jensen at the time it didabsent the signing of the authorization card by Jensen. Ithas, however, documented that Jensen's position wouldhave been terminated at some future date because the po-sition was not permanent part-time but temporary part- 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtime. Therefore, though I conclude that by terminatingJensen on 9 September because of her signing a unionauthorization card, Respondent violated Section 8(a)(1)and (3) of the Act, I will order that Jensen be paid back-pay for any money she may have lost because of herprotective activity, but will not order reinstatement.The General Counsel argues that events occurring sub-sequent to Jensen's termination demonstrate that asecond clerical position was subsequently authorized atthe Janesville terminal and filled, without the positionbeing offered to Jensen. It is also argued that if the posi-tion that was authorized was not a clerical position thatby the promotion of Kristy Tollefson to the new positionin July 1986, the billing clerk position was obviously leftvacant and should have been offered to Jensen at thattime. These assertions are discussed below.On 15 September, 1 week after Jensen's termination,Sesek submitted a request for a additional full-time sala-ried employee at Janesville to his superiors. (G.C. Exh.11.) The request and Sesek's testimony surrounding therequest establish that Sesek was seeking another salariedemployee having approximately the same duties as hisdispatcher/dock foreman, Deschepper. Among otherthings, the request notes that because Respondent hadeliminated the account manager position at Janesville(previously filled by Steve Anacker), Sesek had toexpand the billing clerks hours from 5 to 9 p.m. to 3 to10 p.m. and expanded the duties of the position to in-clude clerical functions other than billing.Sesek testified that although the Respondent had em-barked on an austerity program in the first part of 1985,after he had taken over as terminal manager at Janes-ville, the tonage handled by the terminal began to growsubstantially. Sesek is evidently a successful salesmanwho continuously expanded the business of the terminalduring the kite summer/fall and early winter followinghis placement in the terminal manager's position. Sesekcredibly testified that because of the increase in theworkload and his need to perform all of his duties, in-chiding the sales duties, he needed additional supervisoryhelp. His view of the office staff at Janesville, as outlinedin his testimony and General Counsel's Exhibit 11, wouldbe one terminal manager (himself); two salaried supervi-sors (Dischepper and a new employee); and one billingclerk (Tollefson). The terminal's operating hours had ex-panded from approximately 7 a.m. to 6 p.m. to 5 a.m. toapproximately 10 p.m. Sesek anticipated that if the newsupervisory position was authorized, Deschepper wouldreport for work at approximately 4:30 a.m. and workuntil 2 or 3 p.m. The new supervisor would come in atapproximately 10 or 11 a.m. and work until 10 p.m. Theterminal's manager would then be able to work from ap-proximately 7 a.m to 6 p.m.Approval for the position requested in the 15 Septem-ber documentation was not immediately forthcomingfrom Sesek's and Donahue's superiors. Nothing was donewith the request until January 1986. At that time, twoevents occurred almost simultaneously, which requiredthat some action be taken. One was the closing of nation-wide operations of McLean Truck Lines, a major com-petitor of Consolidated Freightways. When McLeanceased its operations due to bankruptcy, two very largecustomers of that company in the Janesville area turnedimmediately to Respondent to handle their truckingneeds. Respondent experienced an immediate substantialincrease in its tonage at the Janesville terminal. Second,the Janesville dispatcher/dock foreman, Deschepperbecame very ill and required hospitalization.Because of the hospitalization of Deschepper, Sesekwas authorized to employ, at least on a temporary basis,a person to fill his position.Jack Ziebarth was employed in January 1986 as a part-time billing clerk at the Madison, Wisconsin terminal ofRespondent. When he was hired at Madison, Ziebarthexpressed interest in any management opportunities thatmight become available with the Company. In October1985, Ziebarth had been interviewed by Sesek's supervi-sor, Donahue, as a potential management trainee. Whena need for the replacement for Deschepper came up,Donahue either recommended or told Sesek to interviewZiebarth, who Donahue had interviewed earlier. Sesekinterviewed Ziebarth on the January 1986 and Ziebarthreported to work on the following Monday.The General Counsel contends that regardless of thetitle given to the position filled by Ziebarth, Ziebarth'sactual position was substantially similar in duties to thatperformed by Tollefson and during her employment,Georgieann Jensen. Consequently, the General Counselasserts that the position should have been offered toJensen. Respondent contends, and I agree, that the posi-tion offered to Ziebarth and filled by him was that of asupervisor, not a clerical.As described by Ziebarth, his duties were like these ofthe afternoon supervisor. He was to supervise drivers,dispatch trucks, make decisions about the flow of freightthat would go to other terminals, supervise the loadingof the trailers, answer phones, make decisions about thepriority of pickups, customer service, and complete thegeneral paperwork that went along with the other duties.He testified that he was told to report to Sesek and workalong with Deschepper as a full-time supervisor for allthe other employees, including drivers and other officepersonnel. His base hours were initially from 10 am to 8p.m. and were increased at a later date from 10 a.m. untilthe terminal closed.Initially, while Deschepper was in the hospital, Sesekcovered the portion of the day when Ziebarth was not atthe terminal. When Deschepper returned, and after ashort illness on the part of Ziebarth, Deschepper workedfrom 5 a.m. to 4 p.m. with Ziebarth working from 10a.m. until the terminal closed. It was Ziebarth's under-standing that he had authority to fire employees, undercircumstances similar to those in which the terminalmanager, Sesek, had authority to fire personnel. He wasauthorized to schedule hours of work and shift workschedules according to the needs of the shippers. He hadauthority to authorize, and did authorize, overtime. Hehad authority to discipline employees, although the onlydiscipline he actually meted out was a verbal warning.Ziebarth was given written performances and productiongoals on which either his continuing employment orcompany bonuses would be contingent. Ziebarth was asalaried employee and estimated, without contradiction, CONSOLIDATED FREIGHTWAYS CORP.95that approximately 75 to 80 percent of his time on thejob was spent in supervisory or decision-making func-tions and 20 to 25 percent performing clerical functions.As noted earlier, Ziebarth resigned in July 1986 andthe position was shortly thereafter filled by Kristy Tol-lefson. Her testimony corroborates the testimony of Zie-barth about the supervisory nature of the job. She nowperforms the same duties as did Ziebarth, considers her-self as supervisor, and, as described, I find that her job isthat of a supervisor and not of a clerical. She no longerperforms any of the clerical functions she previously per-formed. Because I find the position created and filled inJanuary 1986 at the Janesville terminal to be a superviso-ry position, I do not find that Respondent has violatedthe Act by not offering that position to GeorgieannJensen.However, there remains a question of whether the po-sition of billing clerk, which became open in July 1986when Kristy Tollefson was promoted to the supervisoryposition, should have been offered as a matter of law toJensen. When that position became open, Sesek inter-viewed several people ultimately hiring one of the per-sons interviewed. Although Sesek contends that theperson hired has a skill level beyond that possessed byJensen. I do not consider this to be significant. He didnot offer the position to Jensen nor did he even inter-view her for the position. Was he legally obligated tomake her an offer of employment for the billing clerkposition from which she had been terminated in Septem-ber 1985?I conclude that Respondent was not legally requiredto offer the position vacated by ToIlefson to Jensen. Ihave heretofore found that the position from whichJensen was unlawfully terminated was a temporary posi-tion. Because of the temporary nature of that position, Idid not require Respondent to recreate the position andreinstate Jensen. Respondent has not recreated the posi-tion Jensen filled in 1985 and still was only one perma-nent part-time clerical position at the Janesville terminal.Contrary to the allegations of the complaint in Case 30-CA-9218, Respondent's subesquent actions with respectto the office staffing at Janesville are consistent with theposition taken at the first hearing. Jensen's positionwould have ended without regard to all protected activi-ty and only the timing of her termination was affectedby the activity.C. Sesek's Statement and Union ActivityThe complaint alleges that Respondent, acting throughSesek, violated Section 8(a)(1) of the Act by telling em-ployee Tollefson that the position held by Jensen wouldhave to be eliminated. Tollefson testified that on 30August, Sesek asked why she wanted to go in the Unionand also stated that Jensen's job would be eliminated be-cause she signed an authorization card but admitted hetold Tollefson, "Now that Bob Donahue knows thatthere are two part-time clerical people here, he said assoon as he checks it out, I imagine I am going to have toeliminate one of them."I do not find that Sesek's statement to Tollefson was athreat nor a violation of Section 8(a)(1) of the Act. Iagree with Respondent that it was a statement of a su-pervisor who had exceeded his authority, as discussed indetail above, and was aware of the fact being discoveredby his superiors. The statement that the position wouldbe eliminated was logical because Sesek knew of docu-mentation mandating the position being eliminated.D. Recognition and Unit IssuesThe complaint alleges that Respondent violated Sec-tion 8(a)(1) and (5) of the Act by withdrawing recogni-tion from the Union on 30 August as the exclusive repre-sentative of the clerical employees at the Janesville ter-minal and by its continued refusal to recognize the Unionas the representative of the unit. As noted earlier in theBackground section of this decision, on 29 August Termi-nal Manager Sesek was presented with signed authoriza-tion cards for Jensen and Tollefson and signed a recogni-tion agreement with the Union. Under the collective-bar-gaining agreement to which Respondent is a signatory,when a majority of the employees in an appropriate unitsign authorization cards they are automatically coveredby the agreement.Respondent introduced evidence that authority to rec-ognize the unit did not reside with the terminal managerbut existed at the level of the central area labor manage-ment function. On the other hand, I find that Sesek wasan agent of Respondent and if an appropriate unit exist-ed, under the collective-bargaining agreement, Sesekcould have bound Respondent by signing the recognitionform.As a justification for Sesek's signing of the letter rec-ognizing the Union, Respondent introduced evidencethat on the day before the union representatives calledon Sesek, he received on his computer a notification thatthe Wisconsin Motor Carrier Bureau would be mailing acensus to be filled out by the terminal manager. Re-spondent argues that Sesek believed that he was answer-ing this census when he signed the authorization letter. Ifind this justification to be totally incredible. Sesek bothsaw the authorization cards and read the letter, and theyclearly had nothing to do with a census by a motor car-rier bureau. Based on Sesek's demeanor when he testifiedand the other facts surrounding the census I do not findcredible Sesek's testimony that he thought he was sign-ing a census. I find, on the other hand, that Sesek knewthat he was signing a union recognition letter when hesigned it though he may not have known the conse-quences of his actions.However, I do not find that an appropriate unit existedfor which the Board could require bargaining. I have,heretofore, found that Jensen, though terminated becauseshe signed an authorization card and thus her presencebecame known to upper management, was in fact meantto be and at all times was a temporary part-time employ-ee. Temporary employees are excluded from collective-bargaining units and when Jensen is excluded, the unitconsists of only one regular employee. This case is simi-lar td one cited by Respondent, Stern Made Dress Co.,218 NLRB 372 (1975), in which an employer who hadonly one union employee agreed to sign a collective-bar-gaining agreement with the ILGWU. Later, the employ-ee refused to sign the agreement and the Board held that 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause the unit consistsed of only one employee the ob-ligations of Section 8(a)(5) had been violated must be dis-missed. I find that because the unit consisted of only oneregular employee, Respondent was free to withdraw rec-ognition and refuse to bargain with the Union over theterms and conditions of employment of the one personwithin that unit without violating the Act.The General Counsel argues that Respondent createdthe one-person unit by unlawfully terminating the em-ployment of Jensen. I do not agree. The timing of thetermination of Jensen was unlawful because it was moti-vated by her union activity. The status of Jensen hadalways been that of a temporary employee and she wasnot an appropriate member of the unit at any time. I be-lieve the proper remedy for Respondent's unlawful ter-mination of Jensen is as recommended, that is appropri-ate backpay. I do not believe it proper to unilaterallychange the status of the position that she held with theCompany and thus create a two-person bargaining unitthat never really existed.E. Reduction in Tollefson's Hours of Work and Tune1986 WarningsAs noted earlier, Tollefson signed a union authoriza-tion card along with Georgieann Jensen in August 1985.She testified at the initial hearing held in this matter inDecember 1985. In February 1986, Tollefson's hourswere approximately 3 until 10 p.m. When she beganwork in February 1985, her hours as a billing clerk were5 to 10 p.m. Prior to the hiring of Jack Ziebarth, Tollef-son had been asked to do more clerical work and differ-ent clerical functions than the billing clerk job entailed.Respondent contends this was because of lack of ade-quate staffing. It is Respondent's position that once Zie-barth and Deschepper were both working at their dutiesat the terminal, Sesek was able to return Tollefson to herbilling duties that would require her only to work from 5to 10 p.m.Tollefson testified that Sesek told her about 14 Febru-ary that he was cutting back her hours because there wasnot enough work for her to do to justify coming in at 3or 3:30 p.m. Tollefson understood that there was not adecrease in work but there was another person workingthere, Jack Ziebarth, who would be performing some ofthe nonbilling clerical functions. Respondent's positionthat Tollefson's hours were reduced because of thechange in the office staffmg rings true. When Tollefsonwas promoted to supervisor, the person hired to replaceher as part-time billing clerk was given the same hours,that is, 5 in the evening until 10 at night. Therefore, Ifind that Tollefson's hours were changed by Respondentin response to a change in the office staffing and not be-cause of her activity on behalf of the Union and her tes-timony given before the Board in December.In June 1986, after the filing of a charge with theBoard that her hours had been reduced, Tollefson wasgiven three written warnings about her work perform-ance. The three warnings all involved errors made byTollefson in billing. The first such warning resulted froman error made by Tollefson that cost one of the Re-spondent's customers approximately $1 million andalmost resulted in Respondent losing one of its best cus-tomers in the Janesville area. The other two warningsalso reprimanded Tollefson for documented killingerrors. The last of the warnings stated that if she. •madefurther mistakes she may be terminated. Tollefson, testi-fied that she had not received a written warning beforeJune, though she retracted that being, shown a writtenwarning in her file issued by Joe Deschepper at an earli-er date. Sesek testified that the warnings were issued, be-cause of the serious consequences of the one event- thatcaused the first letter and the continuing "rash" of fur-ther billing errors committed within a short period oftime by Tollefson.Immediately prior to the period in which Tollefsonwas reprimanded, she had been cited for a merit increaseby Sesek and in fact received a merit increase in thelatter part of June. Also, as noted above in early July,she was promoted from the billing clerk' position to thesupervisory position of assistant dispatcher/dock fore-man.The General Counsel contends that the warning wereprompted by Tollefson's complaints to the Board abouther change in hours. Respondent denies that it had any-thing to do with it. Tollefson, herself, seems to have lostinterest in the matter because of her promotion to the su-pervisory position, wherein she makes substantially moremoney than she made as a billing clerk. Although Iwould agree with the General Counsel's position that thetiming of the warnings, coming as they did immediatelyafter the filing of a new charge, would lead one to be-lieve that the warnings were in response to the filing,Respondent's position that the errors made were seriqusenough to justify the warnings also has merit. I ,wonldagree with Respondent that it cannot simply ignore abilling error that nearly caused it to lose a substantialcustomer and one which does cost the customer a .verysubstantial sum of money. It is not disputed that furtherbilling errors occurred by Tollefson that resulted in thesubsequent warnings. As the errors did in fact occur,andcoming as they did immediately after the earlier very se-rious error, I find that there was resonable business justi-fication for issuing the warnings and there is insufficientevidence to find that they were motivated by Tollefson'sactions with respect to the Board. Accordingly, I willrecommend that the portions of the complaint -alleging aviolation of the Act by the issuance of the warnings, aswell as the reduction in hours worked by Tollefson, bedismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Teamsters Local Union No. 579, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is a labor orga-nization within the meaning of Section 2(5) of the Act.3.By terminating temporary employee GeorgieannJensen on 9 September 1985 because she signed a unionauthorization card, Respondent has violated Section8(a)(1) and (3) of the Act. CONSOLIDATED FREIGHTWAYS CORP.974.The unfair labor practice found to have been com-mitted is an unfair labor practice affecting commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has not committed any other unfairlabor practices as alleged in the consolidated complaintin this proceeding.REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent has violated the Actby terminating the employment of temporary employeeGeorgieann Jensen on 9 September 1985, I will recom-mend that she be made whole for any losses that shemay have suffered by virtue of Respondent's unlawfulact. The amount of money owed her shall be determinedby the Board and the parties as there are not sufficientfacts in this record to determine exactly on what date thetemporary employment of Georgieann Jensen wouldhave ceased absent her signing a union authorizationcard. The amount of backpay determined to be owed toJensen shall be paid with interest to be computed in ac-cordance with the formula set forth in F. W WoolworthCo., 90 NLRB 289 (1950), with interest computed in themanner described in Florida Steel Corp., 231 NLRB 651(1977), see generally Isis Plumbing Co., 138 NLRB 716(1962).Reinstatement is not found to be appropriate becausethe position held by employee Jensen was temporary innature and would have ceased even in the absence of Re-spondent's unlawful activity.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Consolidated Freightways Corpora-tion of Delaware, Janesville, Wisconsin, its officers,agents, successors, and assigns, shallI. Cease and desist from(a) Terminating employees who sign union authoriza-tion cards or otherwise engage in lawful union activity.2 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reimburse Georgiann Jensen for any loss she mayhave suffered by virtue of Respondent's unlawful activityin a manner described in the remedy section of this deci-sion.(b)Post at its Janesville Wisconsin place of businesscopies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the RegionalDirector for Region 30, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge employees because they signunion authorization cards or otherwise engage in lawfulunion activity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL reimburse employee Georgieann Jensen forany loss she may have suffered by virtue of our unlawfultermination of her employmentCONSOLIDATED FREIGHTWAYS